Citation Nr: 0208906	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  95-12 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating for a service connected low back 
disorder in excess of the current evaluation of 40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from July 1983 to March 
1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 1994 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This rating granted service connection for a 
low back disorder and assigned an initial evaluation of 20 
percent.  During the appellate process, the rating was 
increased to 40 percent, effective the date of the original 
grant.  The entire rating history will be reviewed.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran 
currently resides within the jurisdiction of the RO in 
Montgomery, Alabama.  

The case was remanded by the Board in March 1998 and in April 
2000.  


FINDING OF FACT

The veteran's low back disorder is productive of pronounced 
impairment.  


CONCLUSION OF LAW

The criteria for a rating of 60 percent for a low back 
disorder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Code 5293 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  It is also applicable to cases 
involving applications to reopen a previously denied claim on 
the basis of new and material evidence.  Quartuccio v. 
Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  

The RO has had the opportunity to review the veteran's claim 
in conjunction with the new legislation, and the Board finds 
that all pertinent evidence has been obtained and the veteran 
has been afforded a VA examination and informed of the 
criteria necessary to establish his claim.  The veteran was 
properly notified by the RO in February 2002.  Therefore, the 
Board finds that the requirements of the VCAA have been 
satisfied and the Board may proceed with a decision in this 
case. 

I Factual background

An examination was conducted by VA in July 1993.  At that 
time, the veteran complained of back pain with occasional 
numbness of both legs.  Knee and ankle jerks were two-plus 
and equal in both lower extremities.  There was central pain 
in the L5-S1 region on flexion and extension.  Range of 
motion was forward flexion from 0 to 50 degrees, with a 
pulling to the right and pain; backward extension from 0 to 
20 degrees; left lateral flexion from 0 to 30 degrees, with 
scoliosis; right lateral flexion from 0 to 30 degrees, with 
pain and spasm; rotation to the left and right from 0 to 30 
degrees.  

X-rays of the lumbosacral spine showed no abnormality.  The 
diagnosis was L5-S1 pain and muscle spasm.  

An examination was conducted by VA in September 1995.  At 
that time, the veteran gave a long history of having low back 
pain with some numbness of both legs.  He had a magnetic 
resonance imaging scan (MRI) in March 1995, which reportedly 
showed moderate central and right sided L1 disk prolapse.  (A 
copy of this study has been associated with the veteran's 
claims folder.)  His pain was aggravated by activities such 
as bending, lifting and carrying, sitting for prolonged 
periods, standing, or walking.  He described intermittent 
episodes of pain shooting down the left leg to the foot.  
There was no history of bowel or bladder incontinence.  

An examination of the back showed that he could stand erect 
and had no muscle spasm.  He did have some tenderness to 
palpation in the midline of the lower back region.  Range of 
motion of the lumbar spine was from 70 degrees forward 
flexion to 25 degrees backward extension.  Sitting straight 
leg raising examination was negative.  The impression was 
lumbar syndrome with MRI evidence of central and right-sided 
L1 disk prolapse.  

A neurologic examination was conducted by VA in June 1998.  
At that time, the veteran reported that he had a constant 
dull ache above the belt line and had increased pain on 
bending or lots of walking.  He stated that his legs tingled 
on squatting.  The veteran indicated he had worked as an 
electrician the prior three weeks. He was in school studying 
electronic and hoped to finish within the next year.  An MRI 
reportedly showed bulging discs between L1-2, L2-3, L3-4, and 
L5-S1.  

Examination showed no muscle atrophy or alteration in muscle 
tone.  Strength testing was 5/5 in both upper and lower 
extremities.  Sensory examination revealed decreased pinprick 
and light touch in an L2-4 distribution on the right side.  
Reflexes were two-plus at the left knee, two at the right 
knee and two at both ankles.  The toes were downgoing on 
Babinski testing.  Gait was normal.  Range of motion of the 
lumbar spine was forward flexion to 35 degrees; right and 
left lateral rotation to 20 degrees; and backward extension 
to 10 degrees, with wincing and some guarding.  

The diagnosis was multiple bulging lumbar discs with history 
of neural impingement in one of the lumbar roots, with 
suggestions of L2-L4 radiculopathy on the right that was 
confirmed neurological studies and MRI.  

The veteran received treatment at a VA outpatient clinic from 
1994 to 1999 for several problems including low back 
complaints.  July 1998 VA nerve conduction studies and an 
electromyogram showed right L5 radiculopathy.

An examination was conducted by VA in September 2000.  The 
veteran's chief complaints were of pain, weakness, stiffness, 
fatigability and lack of endurance.  He took the medications 
Motrin and Feldene.  

On examination there was evidence of painful motion, spasm, 
weakness and tenderness.  The musculature of the back was 
satisfactory and knee jerks were two-plus active and equal.  
Range of motion of the lumbar spine was lateral flexion to 
the right of 10 degrees and flexion to the left of 16 
degrees.  Normal lateral flexion was reported to be 50 
degrees in each direction.  Forward flexion was to 54 
degrees, with normal reported to be 90 degrees.  Backward 
extension was to 10 degrees, with normal being to 30 degrees.  

The diagnosis was degenerative joint disease of the 
lumbosacral spine, with loss of function due to pain.  The 
examiner stated that the veteran did exhibit weakened 
movement, excess fatigability, and incoordination that was 
attributable to his service connected disability.  The pain 
limited the functional ability of the veteran during flare-
ups or when the low back was used repeatedly over a period of 
time to only a moderate degree.  

Subsequently received was a determination of the Social 
Security Administration (SSA), dated in April 1995, which 
shows that the veteran is disabled due to a combination of 
degenerative disc disease of the cervical and lumbar spine, 
hypertension and arthralgias in multiple joints.  VA and 
private medical records utilized by the Administration 
accompanied the determination.  

VA outpatient records, dated from 2000 to 2002, show 
treatment for various disabilities, including his low back 
disorder.  When seen in January 2001 a history of 
degenerative joint disease of the lumbosacral spine was 
reported. 

II  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For slight limitation of motion of the lumbar spine, a 10 
percent rating is warranted.  A 20 percent rating is warranted 
for moderate limitation of motion.  A 40 percent rating is 
warranted for severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292.  

Moderate intervertebral disc syndrome, with recurring 
attacks, is rated as 20 percent disabling.  A 40 percent 
evaluation requires severe recurring attacks, with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation. A 50 percent evaluation requires 
fixation at an unfavorable angle. 38 C.F.R. Part 4, 
Diagnostic Code 5289 (2001).  Complete bony fixation of the 
spine (ankylosis) at a favorable angle warrants a 60 percent 
evaluation.  A 100 percent rating is warranted if there is 
complete bony fixation of the cervical or lumbar elements at 
an unfavorable angle, with marked deformity and either Marie-
Strumpell or Bechterew type involvement of other joints.  38 
C.F.R. Part 4, Diagnostic Code 5286 (2001).

The veteran's current rating of 40 percent is the maximum 
rating that may be made on the basis of lumbosacral strain or 
limitation of motion of the lumbar spine.  Therefore, a 
higher schedular evaluation may only be assigned on the basis 
of intervertebral disc disease.  The record shows that the 
veteran does have neurologic symptoms compatible with disc 
disease.  He has decreased sensation in the distribution of 
L2-4, pain and numbness in the legs.  Additionally, the July 
1998 VA nerve conduction studies and an electromyogram 
confirmed the presence of right L5 radiculopathy.  

Furthermore, the September 2000 VA examination showed limited 
and painful motion, muscle spasms, weakness and tenderness.  
Also, the examiner indicated the veteran exhibited weakened 
movement, excess fatigability, and incoordination due to his 
low back disorder and that pain limited the functional 
ability of the veteran during flare-ups and on use.  

After reviewing the evidence in conjunction with the Deluca 
Case it is the judgment of the Board that the degree of 
severity resulting from the low back disorder more nearly 
approximates the criteria for the next higher evaluation.  
According the Board finds that a 60 percent rating is 
warranted under Diagnostic Code 5293.  38 C.F.R. § 4.7 
(2001).  

However, this same evidence does not show that a rating in 
excess of 60 percent is warranted.  The current evidence does 
not show the presence of ankylosis of the lumbosacral spine.  
Thus the criteria for a rating in excess of 60 percent has 
not been met.   The 60 percent rating is the highest rating 
warranted during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999)  


ORDER

Entitlement to an increased rating of 60 percent for the low 
back disorder is granted subject to the law and regulations 
governing the payment of monetary benefits. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

